Citation Nr: 1520180	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, personality disorder, and adjustment disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety disorder, and personality disorder, adjustment disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1978 to June 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran initially filed claims of entitlement to service connection for PTSD, personality disorder, and depression; however, the Board has expanded the issue on appeal to encompass all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that proceeding is associated with the Virtual VA file.

The paper claims file as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless files are associated with the case.  The VBMS file reveals an April 2012 VA Form 21-22 appointing the Disabled American Veterans as the Veteran's representative.  Along with the transcript of the July 2014 hearing, the Virtual VA file contains four sets of VA treatment records dated August 1999 to December 2012; December 2008 to May 2008; May 2012 to August 2012; and June 2013 to February 2014; however these records were considered by the RO in the February 2014 supplemental statement of the case.  The remaining documents are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, personality disorder, anxiety disorder, and adjustment disorder; is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2014 hearing, prior to the promulgation of a decision on those issues, the Veteran notified the Board that she wished to withdraw her claims for entitlement to service connection for bilateral hearing loss and tinnitus.

2.  In a December 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection psychiatric disorders, mentioning PTSD, anxiety, and depression.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence received since the December 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include PTSD, depression, personality disorder, anxiety disorder, and adjustment disorder.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The December 2004 rating decision that denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).

3.  The evidence received since the December 2004 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety disorder, and adjustment disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the July 2014 hearing, the Veteran withdrew the appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

II.  Claim to Reopen

The RO denied the Veteran's claim for service connection for PTSD and other psychiatric disorders in a December 2004 rating decision, finding that the evidence did not show that the Veteran had a diagnosis of PTSD or any other psychiatric condition that was associated with the events of her military service.  In addition, there was insufficient evidence to allow for verification of the occurrence of a sexual assault during her military service.  The Veteran was notified of the decision and her appellate rights in a December 2004 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred, or stressors based on a fear of hostile military or terrorist activity; and (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f) (2014); 38 C.F.R. § 4.125(a) (2014); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

When the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be use to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records (STRs) to corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to:  medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 C.3d 1379, 1382 (Fed. Cir. 2011).

In addition, psychoses may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

At the time of the December 2004 rating decision, the following evidence was of record: the Veteran's service treatment records (STRs) and service personnel records; VA treatment records dated from August 1999 to January 2001; and the Veteran's statements.  In her June 2004 claim for PTSD, the Veteran contended that while she was pregnant and stationed in Germany in 1979, she experienced a personal assault.  She stated that her attacker was a male soldier who was also her roommate's boyfriend.  The Veteran reported that her post-service psychiatric disabilities included PTSD, borderline personality disorder, and depression.  She indicated that she received treatment from a private therapist named P.R. for her psychiatric complaints from 1988 to 1991.

The Veteran's STRs reveal that she sought medical care for nose bleeds in October 1978 and she also reported nosebleeds in response to a March 1979 dentistry questionnaire's query as to whether she had ever experienced excessive bleeding.  In addition, the Veteran sought treatment for left knee pain in May 1979.  A June 1979 personnel record lists pregnancy as the Veteran's reason for separation.  

Post-service VA treatment records reflect that the Veteran had a history of childhood abuse, relationship difficulties, and problems related to custody of her children.  She reported in August 1999 that she had been homeless from 1990 to 1995.  A diagnostic impression from this month noted PTSD and depression.  In December 1999, the Veteran was assessed to have a personality disorder not otherwise specified (NOS) as well as an anxiety disorder NOS.  A June 2000 VA record stated that the Veteran received treatment for non-combat related PTSD and adjustment disorder.

The evidence submitted after the December 2004 rating decision includes the Veteran's April 2008 application to reopen her claim of entitlement to service connection for PTSD; letters dated in February 2009 and April 2012 from the her Vet Center counseling readjustment therapist, Dr. M., PhD; Social Security Administration (SSA) records; VA treatment records dated from to January 2001 to February 2014; a July 2014 hearing transcript; and the Veteran's statements.  The record also contains a June 2009 "no record" letter from the U.S. Army Criminal Investigation Command (USACIDC) in response to the Veteran's request for records related to the assault.  In addition, the Joint Services Records Research Center wrote an August 2013 memorandum making a formal finding of a lack of information required to corroborate the stressor associated with the Veteran's claim for service connection for PTSD.  The Veteran reported in an April 2012 statement that her attacker had been arrested after the assault and she identified him at the brig.  

In her April 2008 application to reopen, the Veteran contended for the first time that her attacker knocked her to the ground and that she experienced nose bleeds after the assault.  She also provided the name of a witness to the assault, C.B.  During her July 2014 hearing, the Veteran gave additional details regarding the attack, stating that her commanding officer, Captain H., was aware of the event and he made statements to her after the attack that persuaded her not to seek medical treatment for her injuries.  See Hearing Transcript (Tr.), pages 4-5.  Moreover, she stated in April 2012 that Captain H. forced her out of the military after the assault occurred.  In an August 1999 SSA Adult Disability Report, the Veteran reported that her treatment with private therapist P.R. began in 1989.  A November 2004 treatment record listed the Veteran's diagnoses as including a history of depression, PTSD, and a personality disorder.  In the February 2009 letter, Dr. M. reported that the Veteran had a diagnosis of PTSD and depressive disorder.  Dr. M. also opined that the Veteran's PTSD was due to an attack that she experienced during service while pregnant.  She echoed this information in the April 2012 letter.

The Veteran's previous claim was denied in part due to a lack of a diagnosis for a psychiatric disability related to military service.  The letters from Dr. M. show that the Veteran may have a current diagnosis of PTSD that is related to her military service.  This record meets the requirements to be considered new evidence and the credibility of this medical determination is presumed for purposes of an application to reopen a claim.  Through her statements and testimony, the Veteran also provided new details to verify the claimed stressor, a basis upon which the previous claim was denied.  Thus, the Board finds that the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for tinnitus is dismissed.

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety disorder, and adjustment disorder, is reopened.

REMAND

A remand is required to obtain a VA examination for psychiatric disorders, which has not been afforded in this case.  The Veteran asserted that while she was pregnant, she experienced an in-service assault in the form of a physical attack from a male soldier.  The Veteran testified that she did not seek medical treatment as a result of pressure from her commanding officer.  She also stated that her commanding officer forced her to leave the military.  After separation, the record shows that she received treatment from a therapist in 1989 and that she was homeless from 1990 to 1995.  The Veteran has a diagnosis of PTSD, as noted in Dr. M.'s February 2009 letter.  Dr. M. also opined that the Veteran's PTSD was related to the in-service personal assault as described by the Veteran.  Therefore, a VA examination for PTSD should be afforded to the Veteran to verify whether she has a diagnosis of PTSD; to determine if a personal assault occurred, and if so, would it support a diagnosis of PTSD; and to determine whether a diagnosis of PTSD or any other psychiatric disorder is directly related to the alleged in-service event.  38 C.F.R. §§ 3.304(f)(5), 3.310, 4.125(a) (2014).

In addition, the record reveals that the Veteran receives treatment from the VA Greater Los Angeles Healthcare System.  Updated treatment records should be obtained on remand.  Moreover, at the 2014 Board hearing, the Veteran mentioned being seen at the Vet Center; no such records are associated with the claims file.  These must be separately requested.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Greater Los Angeles Healthcare System dated since February 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any psychiatric treatment she obtained at the Vet Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

The examiner is advised that the Veteran contends that while she was pregnant during service, she was physically assaulted in 1979 by a male soldier.  She has described the attack as including battery to her face, the top of her head, and her shoulders.  The Veteran also stated that she was knocked to the ground and experienced nosebleeds as a result of this attack.

First, the examiner must identify all currently diagnosed psychiatric disorders.  The examiner should specifically indicate whether the Veteran has depression, an anxiety disorder, and/or an adjustment disorder.  If any of these previously diagnosed psychiatric disorders are not found on examination, address the prior diagnoses of record.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to her military service.

Second, with respect to PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the August 1999 VA treatment record and the February 2009 and April 2012 letters from Dr. M. (initials used to protect privacy) that provide diagnoses of PTSD must expressly be commented on.  

If the PTSD diagnosis is deemed appropriate, the VA examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If the examiner believes that behavioral changes are reflective of the occurrence of an in-service physical assault, the VA examiner should opine whether it is at least as likely as not (50 percent probability or greater)  that any current PTSD symptomatology is attributable to the occurrence of an in-service physical assault.

Third, if the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

In rendering all opinions, the examiner must address the following:  1) the service treatment records that documented the Veteran reports of nosebleeds in October 1978 and March 1979; 2) the May 1979 service treatment record that shows that the Veteran sought treatment for left knee pain; 3) the Veteran's July 2014 testimony regarding her stressors; 4) the Veteran's April 2012 statement that Captain H. forced her to leave the military after the assault occurred; 5) the August 1999 VA treatment record in which the Veteran reported that she was homeless from 1990 to 1995; 6) VA treatment records dated in August 1999 and December 1999noting that her psychiatric difficulties began due to family problems, including abuse from her family and losing custody of her children; and 7) the Veteran's statement in an August 1999 Social Security Administration Adult Disability Report that she began treatment with P.R., a private therapist, in 1989.

The Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


